226 F.2d 407
Irene GILL, Appellant,v.James FELTS, Appellee.
No. 5111.
United States Court of Appeals Tenth Circuit.
Sept. 20, 1955.

Worth B. McCauley, Bristow, Okl.  (Walter N. Jones, Bristow, Okl., on the brief), for appellant.
Duke Duvall, Oklahoma City, Okl.  (Dudley, Duvall & Dudley, Oklahoma City, Okl., on the brief), for appellee.
Before BRATTON, MURRAH, and PICKETT, Circuit Judges.
PER CURIAM.


1
Judgment in the sum of $3,000 was entered herein against the defendants Clyde Woodrow Gill and Irene Gill, husband and wife.  Irene Gill appealed.  Clyde Woodrow Gill did not.  The judgment has been paid in full.  A satisfaction thereof is in the record and its validity is not questioned.  Accordingly, the appeal is


2
Dismissed.